IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 97-30544
                          Summary Calendar


RICHARD DURR,

                                          Petitioner-Appellant,

versus

KELLY WARD, Warden,
Wade Correctional Center,

                                          Respondent-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Middle District of Louisiana
                          (94-CV-431-A)
                       - - - - - - - - - -

                          November 12, 1999

Before POLITZ, JOLLY, and WIENER, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant Richard Durr, Louisiana state prisoner #

89593, appeals the denial of his application for writ of habeas

corpus pursuant to 28 U.S.C. § 2254.     Durr raises the following

arguments on appeal: (1) The jury instructions for reasonable doubt

unconstitutionally lowered the state’s burden of proof at Durr’s

criminal trial; (2) Durr’s attorney rendered ineffective assistance

of counsel because he failed to file a timely motion to sever,

failed to request a bill of particulars, and failed to object to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
errors in the record; (3) the conviction was not supported by

sufficient evidence; (4) the trial court imposed an improper

sentence; and (5) Durr was improperly denied bail. Durr also filed

a motion for appointment of counsel on appeal.           This motion is

DENIED.

     The state trial court’s reasonable doubt instruction was not

unconstitutional.   See Victor v. Nebraska, 511 U.S. 1 (1994); Cage

v. Louisiana, 498 U.S. 39 (1990).          We have approved a jury

instruction essentially identical to the one given at Durr’s trial.

See Gaston v. Whitley, 67 F.3d 121, 121-22 (5th Cir. 1995).

     Durr next asserts that his attorney rendered ineffective

assistance.    See Strickland v. Washington, 466 U.S. 668, 687

(1984).    Durr attempts to incorporate by reference the arguments

from his habeas petition.   See Yohey v. Collins, 985 F.2d 222, 225

(5th Cir. 1993)(holding that a petitioner may not incorporate by

reference arguments in other pleadings).        Durr makes conclusional

allegations of deficient performance and prejudice, which are

insufficient to establish constitutionally deficient performance of

counsel.   See Koch v. Puckett, 907 F.2d 524, 530 (5th Cir. 1990).



     The   remaining   issues   asserted   by    Durr   on   appeal   were

voluntarily abandoned in his amended complaint. As such, they were

not before the district court and are thus raised for the first

time on appeal.   We will not consider issues raised for the first

time on appeal.   Leverette v. Louisville Ladder Co., 183 F.3d 339,

342 (5th Cir. 1999).


                                   2
     The district court’s denial of Durr’s habeas petition is

AFFIRMED.

AFFIRMED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.




                                3